                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       )
                                               )
                       v.                      )
                                               )             Cr. No. 20-cr-00154 (ABJ)
EVERRICK NEWMAN,                               )
                                               )
            Defendant.                         )
____________________________________

                            MOTION TO WITHDRAW AS COUNSEL

       At the request of Mr. Everrick Newman, Cara Halverson, Assistant Federal Public

Defender, respectfully moves this Honorable Court for an Order granting leave to withdraw as

counsel in this case, and states in support thereof:

       1.      On August 6, 2020, Mr. Newman was charged in a one count indictment with

               Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a

               Crime Punishable by Imprisonment for a Term Exceeding One Year, in violation

               of 18 U.S.C. § 922(g)(1). See ECF No. 1.

       2.      On August 17, 2020, Mr. Newman was arrested. He had his initial appearance

               and detention hearing on August 21, 2020. Mr. Newman was ultimately held

               without bond pending disposition of his case. See ECF No 7.

       3.      On August 26, 2020 and October 6, 2020, the parties appeared via video

               conference for status hearings before this Court. During those hearings, Mr.

               Newman and the Court were advised that plea negotiations and discovery were

               ongoing. Further, this Court excluded time under the Speedy Trial Act until

               November 3, 2020, the next set status date.
       4.     On October 19, 2020, this Court docketed a pro se motion from Mr. Newman that

              partially discussed his dissatisfaction with undersigned counsel’s representation.

              See ECF No. 11.

       5.     On October 20, 2020, the Court ordered that, “In light of defendants pro se

              motion 11, defendant’s counsel must inform the Court by October 23, 2020,

              whether any steps need to be taken in connection with his representation.” See

              Minute Entry.

       6.     On October 21, 2020, undersigned counsel spoke with Mr. Newman via telephone

              at the D.C. Central Treatment Facility. During the course of that conversation,

              Mr. Newman expressed dissatisfaction with undersigned counsel’s representation

              of him. Mr. Newman requested that undersigned counsel withdraw in his case

              because of irreconcilable differences.

       WHEREFORE, it is respectfully requested that Cara Halverson, Assistant Federal

Public Defender, be permitted to withdraw as counsel for Defendant in this case.



                                                       Respectfully submitted,

                                                       A.J. KRAMER
                                                       FEDERAL PUBLIC DEFENDER

                                                       ______/s/____________________
                                                       Cara Halverson
                                                       Assistant Federal Public Defender
                                                       625 Indiana Avenue, N.W., Suite 550
                                                       Washington, D.C. 20004
                                                       (202) 208-7500




                                               2
